Quayle Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All previous rejections are withdrawn.
This application is in condition for allowance except for the following formal matters: 
The specification is objected to at Table 1 for improper disclosure of polypeptide sequences, as it fails to comply with the requirements of 37 CFR 1.821 through 1.825. This definition sets forth limits, in terms of numbers of amino acids and/or numbers of nucleotides, at or above which compliance with the sequence rules is required. Nucleotide and/or amino acid sequences as used in 37 CFR 1.821 through 1.825 are interpreted to mean an unbranched sequence of four or more amino acids or an unbranched sequence of ten or more nucleotides. (see MPEP 2422).  The table lacks sequence identifiers (“SEQ ID NOs”) for each sequence disclosed in the table. Reference must be made by use of a sequence identifier (a SEQ ID NO) in Table 1 for each sequence found in Table 1. See 37 C.F.R. 1.821(d). Proper correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).